Brennan, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur; Munder, J. dissents and votes to affirm, with the following memorandum: I agree with the majority that the petition was properly dismissed but deem this a reason for affirmance, not for reversal and remission for a hearing as to the excessiveness of respondents’ charge of $1.25 per enrollment book. The question of exeessiveness is plainly irrelevant since petitioner seeks copies of the books free of amy charge, whether excessive or not. Moreover, the $1.25 charge is not so grossly high as to be patently excessive; and petitioner alleges no facts to support his claim of excessiveness. Also, the pleadings raise no constitutional issue.